Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
The term controller is well known in the art and encompasses any possible known controller and can be switches, circuitry, a program controller, or computer. The controller does not need to be a computer, the structure can be on any controller that is capable of performing the claimed step.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Heating member as recited in claim 17

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Support unit is interpreted according to the original specification [0071]. The support unit includes a spin chuck 342, support pins 344, chuck pins 346, and a support shaft 348.
According to [0075] heating member 400 which are lamps 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 9-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinode et al(US 2014/0090669).
Regarding claim 1: See the substrate treating apparatus which comprises a support unit (spin chuck 3), heater 4, nozzles 5-7 and 30 of Hinode et al that are structurally capable of providing a plethora of processing liquids to include the claimed phosphoric acid and/or phosphoric acid mixture and silicon base material see the Figures such as Figs.1 and 7 lists a silicon suspension liquid, phosphoric acid and aqueous solution. See the liquid appears to be dispersed as a spray in the Figs. 1 and 7.
Regarding claim 5: Hinode et al teaches controller 40 see Fig. 2 and the specification [0027], [0072], [0075], [0077], [0079], [0081], [0083] – [0085], [0087], [0097]- [0099], [0101], [0103], [0105], [0107], [0108], [0121-[0123], and [0126] and claim 6 where the controller controls the heater, spin motor, valves, lift mechanism, and nozzle movement mechanisms.
Regarding claims 6, 9, 10: Note that the nozzles 5-7 and  30 of Hinode et al that are structurally capable of providing a plethora of processing liquids to include the claimed phosphoric acid and/or phosphoric acid mixture and silicon base material see the Figures such as Figs.1 and 7 lists a silicon suspension liquid, phosphoric acid and aqueous solution. See the liquid appears to be dispersed as a spray in the Figs. 1 and 7.
Regarding claim 11: See Figs. 1 and 7 where the concentration in the silicon suspension liquid is higher from nozzle 6.
Regarding claims 14-16:	See Figs. wherein nozzles 5-7 are all capable of moving via their respective nozzle moving mechanisms 21, 24, and 18 and nozzle 30 is fixed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7, 8, 12, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinode et al (US 2014/0090669) in view of Shimai et al (US 2019/0198363).
The teachings of the prior art of Hinode et al was discussed above. 
Regarding claims 2-4 and 18:	Hinode et al fails to teach a temperature sensor
The prior art of Shimai et al teaches a substrate processing device. See the teachings of a thermometer in [0029] - [0031] and recited as element 75 in [0125], [0126], [0172].
Regarding claims 7, 12, and 19: The prior art of Hinode et al fail to teach the temperature of the processing fluids are as claimed. See the prior art of Shimai et al where the temperature of a fluid is recited as (recommended as 140 deg. C) higher than a room temperature see [0138]. The temperature of the treatment liquids are dispersed is a matter of optimization barring a showing of criticality. The temperature is often determined by such factors as the type of fluid dispersed, the desired temperature of the wafer or process result. Furthermore, the prior art of Shimai et al also provides a controller 3 to also control the overall process control see [0130]. Thus, it would have been obvious at the time of the claimed invention to modify the prior art of Hinode et al to provide the temperatures of the treatment liquids at preferred temperature of 130 deg. C as suggested by Shimai et al noting that the temperature of the treatment fluids is a matter 

Regarding claims 8, 13, and 20: The prior art of Hinode et al fails to teach the flow rate treatment liquids are as claimed. Valves are provide to control the flow rates of the treatment liquids in Hinode et al. Recall furthermore that the controller 40 is also provided to control the flow rate of the treatment liquids such that it would have been obvious to design the process recipe to ensure the flow rates of the treatments liquids are provided at the claimed ranges. The motivation to modify the prior art of Hinode et al with the claimed flow rate of treatment fluids is that the flow rate is a matter of optimization that could be determined without undue experimentation and that the prior art of Shimai et al also provides a controller 3 and valves. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Hinode et al to provide the treatment liquids at the desired flow rates as the controller and valves of both Hinode et al and Shimai et al allow for control of the flow rate as desired. 
Regarding claim 17: Hinode et al teaches that heater 4 is a resistor or an electric heating wire see [0061]. Hinode et al fails to teach the heater includes a heating member.
The prior art of Shimai et al heat generation members 72. The structure of this heating member is an alternative to the continuous unitary/single heating member of Hinode et al. The motivation to modify the prior art of Shimai et al with discreet heating members that can heat the substrate by regions as desired rather than over the entire substrate as taught by Hinode et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hinode et al with the discreet heating members of Shimai et 
Regarding claim 18: See the teachings of Hinode et al as discussed above. Furthermore, note that a lift mechanism is provided such that there are processing positions. Hinode et al teaches controller 40 see Fig. 2 and the specification [0027], [0072], [0075], [0077], [0079], [0081], [0083] – [0085], [0087], [0097]- [0099], [0101], [0103], [0105], [0107], [0108], [0121-[0123], and [0126] and claim 6 where the controller controls the heater, spin motor, valves, lift mechanism, and nozzle movement mechanisms.
Hinode et al fails to teach a temperature sensor
The prior art of Shimai et al teaches a substrate processing device. See the teachings of a thermometer in [0029] - [0031] and recited as element 75 in [0125], [0126], [0172]. The motivation to modify the prior art of Hinode et al with temperature sensor (thermometer of Shimai et al) is that it enhances the control and monitoring of the substrate temperature. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hinode et al with the temperate sensor of Shimai et al. See also the rejections of claims 1 and 11 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.